Title: From George Washington to La Luzerne, 16 August 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


					
						Sir
						Head Quarters Orange Town August 16th 1780
					
					I have the honor to inclose Your Excellency a letter which came under cover to me from the Count De Rochambeau. I think the plan of engaging the German Deserters will answer a good purpose.
					The Chevalier De Ternay has applied to me to have a Vessel loaded with flour now in the Delaware convoyed by the Continental Frigates to Boston and the Sloop Saratoga Sent to the West Indies with his last dispatches to the Count De Guichen. I have written to the Board of admiralty urging their compliance with these requests on your application. I have the honor to be with the most perfect attachment Your Excellencys Most Obet & hum. Servt
					
						Go: Washington
					
				